Stephens, J.
1. While the defendant in a criminal case may make to the jury a statement in his own behalf not under oath, -which may be received in whole-or in part by the jury in preference to the sworn testimony, he is not a competent witness in the case, and cannot be sworn as such. While he may be cross-examined not under oath, if he consents thereto, an offer by his counsel to put him under oath and permit him to be cross-examined was properly rejected by the trial judge.
*50Decided June 27, 1919.
Accusation of violating prohibition law; from city court of Macon—Judge Guerry. March 1, 1919.
Hubert F. Rawls, Olm J. Wimberly, Thomas Arnold Jacobs Jr., for plaintiff in error.
Will Gunn, solicitor, contra. •
'2. The evidence offered by counsel for defendant as set out in the second ground of the amendment to the motion for new trial was entirely irrelevant to the issue and it was not error on the part of the trial judge to refuse to admit the same.
3. The assignment of error set out in the third ground of the amendment to the motion for new trial, not being referred to in the brief of counsel for the plaintiff in error, will be treated as abandoned.
4. The evidence is sufficient to support the verdict, which has the approval of the trial judge, and this court will not interfere therewith.

Judgment affirmed.


Broyles, P. J., and Bloodioorth, J., concur.